DETAILED ACTION
This Office Action acknowledges the applicant’s amendment filed 11 November 2022. Claim 1 is pending in the application.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, the applicant states [line 6] “wherein said plurality of folding handers are attached to said main body”. It appears “handers” should be “hangers”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reveal (US 2,979,301), in view of Mannion et al. (US 20020121456).
Regarding claim 1, Reveal teaches an insulated cup sleeve (figure 1 and 2, reference 11 and column 1, lines 55: any material is considered insulated) with foldable hangers (figure 1, reference 12), comprising: a main body (figure 1, reference 11); and a plurality of folding hangers (figure 1, reference 12); wherein said main body comprises an outer surface (figure 1: outer surface of reference 11), an inner surface (figure 1, inner surface of reference 11 against cup 15), an upper edge (figure 2, top of sleeve 11), a lower edge (figure 2, bottom of sleeve 11), a first end (figure 2 and column 3, lines 28-30: one of the overlapping ends is the first end), and a second end (figure 2 and column 3, lines 28-30: the other of the overlapping ends is the second end); and wherein said plurality of folding hangers are attached to said main body (figure 1 and 2, reference 13), said first end of said main body is attached to said second end of said main body to form a substantially cylindrical shape (figure 1 and 2 and column 3, lines 28-30: the first and second ends are attached forming a cylindrical shape), said upper edge of said main body is longer than said lower edge of said main body to form a substantially cylindrical shape having a wider top opening and a narrower bottom opening (figure 1 and 2 and column 3, lines 5-10); said plurality of folding hangers are integrated into a thickness of said main body (figures 1 and 2, reference 12 and column 4, lines 42-45); and wherein said plurality of folding hangers are defined by a plurality of perforations (column 2, lines 46-55 and column 3, lines 10-17); said plurality of folding hangers are separated from said main body along said plurality of perforations by an applied force (figures 1 and 2, reference 12 and column 4, lines 42-45); and wherein said plurality of folding hangers are reversibly folded at an angle relative to said main body (figures 1 and 2, reference 12 and column 4, lines 42-45); said main body comprises a disposable material of construction (column 1, line 15); said main body comprises a reusable material of construction (figure 1 and 2 and column 4, lines 42-43: since the sleeve 11 is simply opened and placed over a cup, the sleeve can be removed and reused, if needed). 
Reveal does not explicitly teach said main body further comprises a plurality of layers; said main body further comprises an insulating layer; said main body further comprises a corrugated layer; said main body further comprises a textured layer; and said main body comprises a biodegradable material of construction. However, Mannion does teach said main body further comprises a plurality of layers (paragraph 27: the main body is made of corrugated paper which is a plurality of layers); said main body further comprises an insulating layer (paragraph 27: the main body is made of corrugated paper which is an insulating layer); said main body further comprises a corrugated layer (paragraph 27: the main body is made of corrugated paper); said main body further comprises a textured layer (paragraph 27: the main body is made of corrugated paper which is inherently textured); and said main body further comprises a biodegradable material of construction  (paragraph 27: the main body is made of corrugated paper which is inherently biodegradable).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the sleeve of Reveal to include said main body further comprises a plurality of layers; said main body further comprises an insulating layer; said main body further comprises a corrugated layer; said main body further comprises a textured layer; and said main body comprises a biodegradable material of construction, as disclosed by Mannion, because including the different layers increases insulation properties (paragraph 27) and including a biodegradable material allows for natural breakdown of the product.

Response to Arguments
Applicant's arguments filed 11 November 2022 have been fully considered but they are not persuasive.
With respect to the art rejections, in accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 70 USPQ2D 1827, 1834 (Fed. Cir. 2004).
	Regarding claim 1, applicant states “Applicant respectfully proffers that "textured" layer of the present device is not functionally analogous to the "corrugated" layer of Mannion because they are not from the "same field of endeavor". A corrugated fiberboard or cardboard which, as Examiner identifies, is advantageous for insulation, generally comprises a flat outer layer and flat inner layer having a fluted layer between them. The fluted layer provides an air space between the two flat layers that prevents the hand of a user holding the cup from making direct contact with the hot coffee cup. The flat outer layer is not "textured" any more than the outer surface of the coffee cup itself or any other flat paper product. 
Herein Applicant identifies that the "textured" layer comprises some "texture or other grip- enhancing features" to "improve a user's ability to grip and carry the device". (Paragraph [[0051]]). There are a number of paper products known in the art that are designed to or capable of enhancing grip or traction. By way of example it is known to have "grip paper" or "grip tape", which provides enhanced grip, but not insulation, to a device. Another known product would be "sandpaper", which is provided in various grits to provide grip against another surface. An insulated cup sleeve having a sandpaper texture on its outer surface would provide more grip than the outer surface of the coffee cup itself or any other flat paper product. 
Applicant is aware of variations in corrugated boards that only have a single flat layer, which would expose the fluted layer and provide a grip-enhancing surface, but points out that such a variation would not provide the advantage of insulation as the spacing between the flat layer adjacent to the hot coffee cup and the hand of a user holding the cup is not created. Applicant proffers that a single corrugated layer in a single embodiment, especially as described in Mannion, cannot provide both insulation and texture simultaneously. The Mannion device can provide either insulation, using two flat layers, or texture, using one flat layer, but not both in the same embodiment”. Examiner respectfully disagrees. As an initial matter, in response to applicant's argument that "textured" layer of the present device is not functionally analogous to the "corrugated" layer is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both textured layer and corrugated layer are disclosed by a single reference and are in the same field of endeavor and are pertinent since they are layers which can provided insulative properties. Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., Applicant identifies that the "textured" layer comprises some "texture or other grip- enhancing features" to "improve a user's ability to grip and carry the device") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim states “said main body further comprises a textured layer”. No where in the claims does it state that the textured layer is on an exterior surface (outward towards the users hands or inwards towards the cup). Therefore, Mannion does teach this feature as shown above. Regarding applicants last argument, Mannion does provided both an insulative corrugated layer and a textured layer since the insulative properties occur with the combination of layers while the textured layer is the inner “fluted layer”, as explained by applicant. Furthermore, even if the applicant claimed the outer surface of the main body having a textured layer, the prior art still discloses the claimed invention since texture is defined as “the visual or tactile surface characteristics and appearance of something” [Merriam-Webster]. All surface have texture. Since the prior art discloses the claimed subject matter, the claim remains rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Primary Examiner, Art Unit 3735